Decided 8 July, 1901.
On Rehearing.
Mr. Justice Moore
delivered the opinion of the court.
At the rehearing of this cause it was insisted that the statement in the former opinion (61 Pac. 837), to the ef*315feet that an instruction given at plaintiff’s request, though inconsistent with the general charge, could not have misled the jmy, was based upon the erroneous assumption that they found for the defendant, and that, inasmuch as the transcript shows that the verdict was for the plaintiff in the sum of one dollar, the jury were evidently misled by the inconsistent instructions, and hence the judgment should be reversed. The transcript discloses that testimony was introduced tending to show that, after having received notice of the assignment, the defendant paid to the employees of Yee Sing & Company the sum of $250 for wages theretofore earned by them, and, the action having- been instituted to recover the sum of $500 alleged to be due on an installment of the contract entered into between Yee Sing & Company and the defendant, and assigned to the plaintiff, if the jury had observed the instruction given at the latter’s request they must necessarily have found for the plaintiff in the sum of $250, at least, on account of the wages earned by the employees of Yee Sing & Company, and paid to them by the defendant after having received notice of the assignment. But, as the jury found for the plaintiff in the sum of one dollar only, it is evident that they were not misled by the inconsistent instructions, and hence we adhere to the former opinion.
Affirmed on Rehearing.